         Case 3:05-cr-00836-MMA Document 43 Filed 05/11/20 PageID.262 Page 1 of 3


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                                  Case No. 05cr836-MMA
12                                             Plaintiff,
                                                                ORDER RE: DEFENDANT’S MOTION
13   v.                                                         FOR JUDICIAL
                                                                RECOMMENDATION
14   DENNY WILLIAM EDLIN,
15                                          Defendant.          [Doc. No. 42]
16
17            On June 19, 2006, Defendant Denny William Edlin pleaded guilty to Counts
18   9-15 of a nineteen count Indictment for receiving child pornography in violation of
19   Title 18 of the United States Code, section 2252(a)(2). See Doc. No. 13. The Court
20   sentenced Defendant to a total term of 137 months imprisonment, to run consecutive to a
21   state court sentence. See Doc. No. 24. According to the Federal Bureau of Prisons
22   Inmate Locator, Defendant is set to be released from the Bureau’s custody on September
23   2, 2021. 1 Defendant, proceeding pro se, previously moved this Court for a
24   recommendation to the Director of the Bureau of Prisons that Defendant be housed in a
25   Residential Reentry Center for a term of six months preceding the end of his sentence.
26
27
28   1
         Information available online at https://www.bop.gov/inmateloc/ (last accessed 05/11/2020).

                                                            1
                                                                                                 05cr836-MMA
      Case 3:05-cr-00836-MMA Document 43 Filed 05/11/20 PageID.263 Page 2 of 3


1    See Doc. No. 38. The Court denied the motion without prejudice due in part to the lack
2    of supporting documentation of Defendant’s accomplishments during his term of
3    incarceration. See Doc. No. 39. Defendant now submits such documentation and moves
4    the Court for reconsideration. See Doc. No. 42. For the reasons set forth below, the
5    Court GRANTS Defendant’s motion.
6                                            DISCUSSION
7          It is incumbent on the Director of the Bureau of Prisons to “ensure that a prisoner
8    serving a term of imprisonment spends a portion of the final months of that term (not to
9    exceed 12 months), under conditions that will afford that prisoner a reasonable
10   opportunity to adjust to and prepare for the reentry of that prisoner into the community.”
11   18 U.S.C. § 3624(c)(1). This may include transfer to a “community correctional facility,”
12   id., often referred to as either a Residential Reentry Center (“RRC”) or halfway house.
13   The decision to transfer an inmate to an RRC during the final months of imprisonment
14   lies within the sound discretion of the Bureau of Prisons. See Rodriguez v. Smith, 541
15   F.3d 1180, 1184-88 (9th Cir. 2008). Although sentencing courts lack the authority to
16   designate a defendant’s place of imprisonment, a district court may recommend “a type
17   of penal or correctional facility as appropriate.” 18 U.S.C. § 3621(b)(4)(B). An RRC is a
18   qualifying facility.
19         The Court finds it appropriate to exercise that authority at this time, for several
20   reasons. First, the Court finds Defendant’s request timely based on his anticipated
21   release date. Defendant will be statutorily eligible for transfer to an RRC in the coming
22   months. Second, Defendant has eloquently presented the factors favoring his request,
23   and has provided supporting documentation of his accomplishments during his term of
24   incarceration. Defendant’s educational accomplishments are particularly impressive.
25   Finally, while Congress invested the Bureau of Prisons with sole authority over the
26   placement of federal inmates, it also recognized that sentencing courts would be in a
27   unique position to make well-supported recommendations regarding placement at the end
28   of a defendant’s term of incarceration. This is one such occasion.

                                                   2
                                                                                       05cr836-MMA
      Case 3:05-cr-00836-MMA Document 43 Filed 05/11/20 PageID.264 Page 3 of 3


1                                         CONCLUSION
2          Based on the foregoing, the Court GRANTS Defendant’s motion and
3    RECOMMENDS to the Director of the Bureau of Prisons that Defendant be placed in an
4    RRC during the last 12 months of his term of incarceration.
5          IT IS SO ORDERED.
6    DATE: May 11, 2020                    _______________________________________
                                           HON. MICHAEL M. ANELLO
7
                                           United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                             05cr836-MMA
